Name: Commission Regulation (EC) NoÃ 2258/2004 of 28 December 2004 fixing the Community withdrawal and selling prices for the fishery products listed in Annex I to Council Regulation (EC) NoÃ 104/2000 for the 2005 fishing year
 Type: Regulation
 Subject Matter: fisheries;  prices
 Date Published: nan

 30.12.2004 EN Official Journal of the European Union L 389/5 COMMISSION REGULATION (EC) No 2258/2004 of 28 December 2004 fixing the Community withdrawal and selling prices for the fishery products listed in Annex I to Council Regulation (EC) No 104/2000 for the 2005 fishing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (1), and in particular Article 20(3) and Article 22 thereof, Whereas: (1) Regulation (EC) No 104/2000 provides that the Community withdrawal and selling prices for each of the products listed in Annex I thereto are to be fixed on the basis of the freshness, size or weight and presentation of the product by applying the conversion factor for the product category concerned to an amount not more than 90 % of the relevant guide price. (2) The withdrawal prices may be multiplied by adjustment factors in landing areas which are very distant from the main centres of consumption in the Community. The guide prices for the 2005 fishing year were fixed for all the products concerned by the Councils Regulation (2). (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 The conversion factors used for calculating the Community withdrawal and selling prices for the 2005 fishing year for the products listed in Annex I to Regulation (EC) No 104/2000 are set out in Annex I to this Regulation. Article 2 The Community withdrawal and selling prices applicable for the 2005 fishing year and the products to which they relate are set out in Annex II. Article 3 The withdrawal prices applicable for the 2005 fishing year in landing areas which are very distant from the main centres of consumption in the Community and the products to which those prices relate are set out in Annex III. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 2004. For the Commission Joe BORG Member of the Commission (1) OJ L 17, 21.1.2000, p. 22. (2) Not yet published in the Official Journal. ANNEX I Conversion factors for the products listed in points A, B and C of Annex I to Regulation (EC) No 104/2000 Species Size (1) Conversion factors Gutted fish, with head (1) Whole fish (1) Extra, A (1) Extra, A (1) Herring of the species Clupea harengus 1 0,00 0,47 2 0,00 0,72 3 0,00 0,68 4a 0,00 0,43 4b 0,00 0,43 4c 0,00 0,90 5 0,00 0,80 6 0,00 0,40 7a 0,00 0,40 7b 0,00 0,36 8 0,00 0,30 Sardines of the species Sardina pilchardus 1 0,00 0,51 2 0,00 0,64 3 0,00 0,72 4 0,00 0,47 Dogfish Squalus acanthias 1 0,60 0,60 2 0,51 0,51 3 0,28 0,28 Dogfish Scyliorhinus spp. 1 0,64 0,60 2 0,64 0,56 3 0,44 0,36 Redfish Sebastes spp. 1 0,00 0,81 2 0,00 0,81 3 0,00 0,68 Cod of the species Gadus morhua 1 0,72 0,52 2 0,72 0,52 3 0,68 0,40 4 0,54 0,30 5 0,38 0,22 Coalfish Pollachius virens 1 0,72 0,56 2 0,72 0,56 3 0,71 0,55 4 0,61 0,30 Haddock Melanogrammus aeglefinus 1 0,72 0,56 2 0,72 0,56 3 0,62 0,43 4 0,52 0,36 Whiting Merlangius merlangus 1 0,66 0,50 2 0,64 0,48 3 0,60 0,44 4 0,41 0,30 Ling Molva spp. 1 0,68 0,56 2 0,66 0,54 3 0,60 0,48 Mackerel of the species Scomber scombrus 1 0,00 0,72 2 0,00 0,71 3 0,00 0,69 Species Size (2) Conversion factor Gutted fish, with head (2) Whole fish (2) Extra, A (2) Extra, A (2) Spanish mackerel of the species Scomber japonicus 1 0,00 0,77 2 0,00 0,77 3 0,00 0,63 4 0,00 0,47 Anchovies Engraulis spp. 1 0,00 0,68 2 0,00 0,72 3 0,00 0,60 4 0,00 0,25 Plaice Pleuronectes platessa 1 0,75 0,41 2 0,75 0,41 3 0,72 0,41 4 0,52 0,34 Hake of the species Merluccius merluccius 1 0,90 0,71 2 0,68 0,53 3 0,68 0,52 4 0,56 0,43 5 0,52 0,41 Megrims Lepidorhombus spp. 1 0,68 0,64 2 0,60 0,56 3 0,54 0,49 4 0,34 0,29 Dab Limanda limanda 1 0,71 0,58 2 0,54 0,42 Flounder Platichthys flesus 1 0,66 0,58 2 0,50 0,42 Albacore or longfinned tuna Thunnus alalunga 1 0,90 0,81 2 0,90 0,77 Cuttlefishes Sepia officinalis and Rossia macrosoma 1 0,00 0,64 2 0,00 0,64 3 0,00 0,40 Species Size (3) Conversion factor Whole fish Gutted fish, with head (3) Fish without head (3) Extra, A (3) Extra, A (3) Monkfish Lophius spp. 1 0,61 0,77 2 0,78 0,72 3 0,78 0,68 4 0,65 0,60 5 0,36 0,43 All presentations Extra, A (3) Shrimps of the species Crangon crangon 1 0,59 2 0,27 Cooked in water Fresh or chilled Extra, A (3) Extra, A (3) Deep-water prawns Pandalus borealis 1 0,77 0,68 2 0,27  Whole (3) Edible crabs Cancer pagurus 1 0,72 2 0,54 Whole (3) Tails (3) E' (3) Extra, A (3) Extra, A (3) Norway lobster Nephrops norvegicus 1 0,86 0,86 0,81 2 0,86 0,59 0,68 3 0,77 0,59 0,50 4 0,50 0,41 0,41 Gutted fish, with head (3) Whole fish (3) Extra, A (3) Extra, A (3) Sole Solea spp. 1 0,75 0,58 2 0,75 0,58 3 0,71 0,54 4 0,58 0,42 5 0,50 0,33 (1) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000 (2) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000. (3) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000 ANNEX II Withdrawal and selling prices in the Community of the products listed in points A, B and C of Annex I to Regulation (EC) No 104/2000 Species Size (1) Withdrawal price (EUR/tonne) Gutted fish, with head (1) Whole fish (1) Extra, A (1) Extra, A (1) Herring of the species Clupea harengus 1 0 122 2 0 187 3 0 177 4a 0 112 4b 0 112 4c 0 234 5 0 208 6 0 104 7a 0 104 7b 0 94 8 0 78 Sardines of the species Sardina pilchardus 1 0 299 2 0 376 3 0 423 4 0 276 Dogfish Squalus acanthias 1 661 661 2 562 562 3 308 308 Dogfish Scyliorhinus spp. 1 486 455 2 486 425 3 334 273 Redfish Sebastes spp. 1 0 934 2 0 934 3 0 784 Cod of the species Gadus morhua 1 1 163 840 2 1 163 840 3 1 098 646 4 872 485 5 614 355 Coalfish Pollachius virens 1 541 421 2 541 421 3 533 413 4 458 225 Haddock Melanogrammus aeglefinus 1 708 550 2 708 550 3 609 423 4 511 354 Whiting Merlangius merlangus 1 618 469 2 600 450 3 562 412 4 384 281 Ling Molva spp. 1 813 670 2 789 646 3 718 574 Mackerel of the species Scomber scombrus 1 0 226 2 0 223 3 0 217 Spanish mackerel of the species Scomber japonicus 1 0 233 2 0 233 3 0 191 4 0 142 Anchovies Engraulis spp. 1 0 864 2 0 914 3 0 762 4 0 318 Plaice Pleuronectes platessa  1 January to 30 April 2005 1 809 442 2 809 442 3 777 442 4 561 367  1 May to 31 December 2005 1 1 124 615 2 1 124 615 3 1 079 615 4 779 510 Hake of the species Merluccius merluccius 1 3 358 2 649 2 2 537 1 977 3 2 537 1 940 4 2 089 1 604 5 1 940 1 530 Megrims Lepidorhombus spp. 1 1 669 1 571 2 1 472 1 374 3 1 325 1 202 4 834 712 Dab Limanda limanda 1 623 509 2 474 368 Flounder Platichthys flesus 1 350 307 2 265 223 Albacore or longfinned tuna Thunnus alalunga 1 2 264 1 816 2 2 264 1 726 Cuttlefishes Sepia officinalis and Rossia macrosoma 1 0 1 037 2 0 1 037 3 0 648 Whole fish Gutted fish, with head (1) Fish without head (1) Extra, A (1) Extra, A (1) Monkfish Lophius spp. 1 1 740 4 519 2 2 225 4 226 3 2 225 3 991 4 1 854 3 521 5 1 027 2 524 All presentations Extra, A (1) Shrimps of the species Crangon crangon 1 1 425 2 652 Cooked in water Fresh or chilled Extra, A (1) Extra, A (1) Deep-water prawns Pandalus borealis 1 4 863 1 092 2 1 705  Species Size (1) Selling prices (EUR/tonne) Whole (1) Edible crabs Cancer pagurus 1 1 253 2 940 Whole (1) Tails (1) E' (1) Extra, A (1) Extra, A (1) Norway lobster Nephrops norvegicus 1 4 613 4 613 3 449 2 4 613 3 165 2 895 3 4 130 3 165 2 129 4 2 682 2 199 1 746 Gutted fish, with head (1) Whole fish (1) Extra, A (1) Extra, A (1) Sole Solea spp. 1 4 960 3 836 2 4 960 3 836 3 4 695 3 571 4 3 836 2 777 5 3 307 2 182 (1) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000 ANNEX III Species Landing area Conversion Factor Size (1) Withdrawal price (in EUR/tonne) Gutted fish, with head (1) Whole fish (1) Extra, A (1) Extra, A (1) Herring of the species Clupea harengus Coastal regions and islands of Ireland 0,90 1 0 110 2 0 168 3 0 159 4a 0 101 Coastal regions of Eastern England from Berwick to Dover Coastal regions of Scotland from Portpatrick to Eyemouth and the islands located West and North of those regions Coastal regions of County Down (Northern Ireland) 0,90 1 0 110 2 0 168 3 0 159 4a 0 101 Mackerel of the species Scomber scombrus Coastal regions and islands of Ireland 0,96 1 0 217 2 0 214 3 0 208 Coastal regions and islands of Cornwall and Devon in the United Kingdom 0,95 1 0 215 2 0 212 3 0 206 Hake of the species Merluccius merluccius Coastal regions from Troon (in South-Western Scotland) to Wick (in North-Eastern Scotland) and the Islands located West and North of those regions 0,75 1 2 518 1 987 2 1 903 1 483 3 1 903 1 455 4 1 567 1 203 5 1 455 1 147 Albacore or longfinned tuna Thunnus alalunga Islands of the Azores and Madeira 0,48 1 1 086 872 2 1 086 829 Sardines of the species Sardina pilchardus Canary Islands 0,48 1 0 144 2 0 180 3 0 203 4 0 132 Coastal regions and islands of Cornwall and Devon in the United Kingdom 0,74 1 0 222 2 0 278 3 0 313 4 0 204 Atlantic coastal regions of Portugal 0,93 2 0 349 0,81 3 0 342 (1) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000.